PER CURIAM.
Jeffrey Dewayne Elmore has appealed from a sentence imposed following his plea of nolo contendere to burglary of a structure. The State of Florida has moved to dismiss for lack of jurisdiction, citing section 924.06, Florida Statutes (1989); Ford v. State, 575 So.2d 1335 (Fla. 1st DCA 1991); and Kearney v. State, 579 So.2d 410 (Fla. 1st DCA 1991).
We deny the motion to dismiss, Pyle v. State, 596 So.2d 744 (Fla. 1st DCA 1991), and affirm. However, we direct that the special condition of probation requiring El-more to pay $1.00 monthly to First Step of Bay Co., Inc. be stricken, based on the trial court’s failure to pronounce that condition orally at sentencing. See, e.g., Shaddix v. State, 599 So.2d 269 (Fla. 1st DCA 1992).
JOANOS, C.J., and WIGGINTON and WOLF, JJ., concur.